                         Case 2:20-cr-00078-JTK Document 10 Filed 01/13/21 Page 1 of 4

AO 2458 (Rev. 02;) 8)   Judgment in a Criminal Case
                                                                                                                            U.SFILEO
                                                                                                                              9~~\'Uf?rCOURT
                                                                                                                        EASTERN
                        Sheet I                                                                                                          · ARKANS


                                           UNITED STATES DISTRICT COURT JAMEs
                                                           Eastern District of Arkansas
                                                                                         .                     8 .
                                                                                                                 y. -
                                                                                                                          i  JAN 13 2021
                                                                                                                               'llcC°'1r.t11J.~
                                                                                                                          -- Yfltitlf:t~~rP• CLERK
                                                                                                                                              ---~
                                                                          )                                                                     DEPClERK
               UNITED STA TES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                     )
                                                                           )
                            Curtis Dotson                                         Case Number: 2:20-cr-00078- ~'fK
                                                                           )
                                                                           )      USM Number: 20245-076
                                                                           )
                                                                           )       Tamera Deaver
                                                                           )      Defendant's Attomey
THE DEFENDANT:
~ pleaded guilty to count(s)             1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
 18 u.s.c. 1791(8)(2)                Possession of a prohibited object by a prison inmate                    11/17/2019                   1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)        2                                      ~ is      Dare dismissed on the motion of the United States.
                 -------------

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until all fines, restitution, costs, and special assessments imposed bv this judgment are fully paid. If ordered to pav restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.                            ·

                                                                          1/13/2021
                                                                         Date of lmpo~ition of Judgment




                                                                         Signature of Judge




                                                                          Jerome T. Kearney, U.S. Magistrate Judge
                                                                         Name and Title of Judge



                                                                          1/13/2021
                                                                         Date
                        Case 2:20-cr-00078-JTK Document 10 Filed 01/13/21 Page 2 of 4

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 ----- Imprisonment

                                                                                                     Judgment -- Page    2 - of
                                                                                                                        --        4
 DEFENDANT: Curtis Dotson
 CASE NUMBER: 2:20-cr..:0007~-

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the follo\\ing recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D   p.m.     on

            D   as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , withacertifiedcopyofthisjudgment.



                                                                                                  UNITED STATES MARSHAL


                                                                          By
                                                                                              DEPUTY UNffED STATES MARSHAL
                         Case 2:20-cr-00078-JTK Document 10 Filed 01/13/21 Page 3 of 4

AO 2458 ( Rev. 02/18)   Judgment in a Criminal Clj.~C
                        Sheet 5 •··· •· Criminal Monetary Pcnaltil'·s
                                                                                                                  Judgment   Page     3      of         4
 DEFENDANT: Curtis Dotson
 CASE NUMBER: 2:2.0-cr-00078-
                                                      CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                      JVT A Assessment*                  Fine                        Restitution
 TOTALS                $ 25.00                         $ 0.00                             $ 0.00                      $ 0.00



 D The determination ofrestitution is deferred until
                   I                                                    ----
                                                                                   . An Amended Judgment i11 a Criminal Case rAO 2./5C) will be entered
      after such detem1ination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. llowever, pursuant to 18 C.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                                               Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                                   s                              0.00                   0._00_
                                                                                        $ _______



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                     D fine      D restitution.
       D the interest requirement for the                  D fine        •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L. No. I I 4-22.
 ** Findings for the total amount of losses are required under Chapters                 I 09A, I I 0, 11 OA, and I I 3A of Title 18 for offenses committed on or
 after September 13, I 994, but before April 23, 1996.
                      Case 2:20-cr-00078-JTK Document 10 Filed 01/13/21 Page 4 of 4
AO 2458 (Rev 02il 8) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page    4      of       4
DEFENDANT: Curtis Dotson
CASE NUMBER: 2:20-cr-00078-

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendanfs ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$ _2_5_._0_0____               due immediately, balance due

           D     not later than _ _ _ _ _ _ _ _ _ _ . or
           D     in accordance with D C, D D,     D E, or                   D F below; or
B     D Payment to begin immediately (may be combined v.ith              DC,         D D, or      D F below); or

C     D Payment in equal         _ _ _ _ _ (e.g., week~v. monthly. quarter(vj installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g.. months or years). to commence_____ (e.g., 30 or 6/J dt1ys) after the date of this judgment; or

D     D Payment in equal        _ _ _ _ _ (e.g., week~v. month~v. quarterM installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g .. months or years). to commence
                                                             _____ (e.g.. 30 or 60 daysi after release from imprisonment to a
           term of supervision; or

E     D Payment during the tem1 of supervised release will commence within      _ _ _ _ _ re.g., 3/J or 60 da.~:~) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties. except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (i11dudingd1fenda111 number). Total Amount. Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution. (7) JVT A assessment. (8) penalties, and (9) costs, including cost of prosecution and court costs.
